Citation Nr: 1623282	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-35 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a back disability, claimed as scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, A.P., and T.P.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to October 1964.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 RO decision.

A videoconference hearing was held in May 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In December 2013, the Board remanded this appeal for additional development, and the case was subsequently returned to the Board.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence shows that the Veteran's bilateral hearing loss did not manifest during active service, was not manifested to a compensable degree within the first post-service year, and is not otherwise related to service.

2.  The preponderance of the competent and credible evidence shows that the Veteran's tinnitus did not manifest during active service, was not manifested to a compensable degree within the first post-service year, and is not otherwise related to service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Tinnitus was not incurred in or aggravated by the Veteran's service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claims.  VA's duty to notify was satisfied by a letter dated in May 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and hearing testimony in support of his claims.  VA has obtained service treatment records (STRs), VA and private medical records, records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology of the current hearing loss and tinnitus.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its December 2013 remand orders as to these claims.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA medical opinion, obtain SSA records, and attempt to obtain additional private medical records, and this was done.  The AOJ made two attempts to obtain additional medical records from the private medical provider identified by the Veteran, Hinsdale Hospital, but that facility has indicated that no records are available.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has indicated that he has no additional evidence to submit.  See March 2014 statement.

The Board finds that the June 2010 VA examination and February 2014 VA medical opinion are collectively adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history, provided rationales for the opinions rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the events in service and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a Veteran served 90 days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss and now tinnitus, see Fountain v. McDonald, 27 Vet. App. 258 (2015), become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  This presumption is rebuttable by affirmative evidence to the contrary.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hearing Loss and Tinnitus

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus on the basis that he was exposed to loud noises during active service, to include training with rifles and grenades and making metal identification cards using a loud machine in a cramped room. 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., under 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  To establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The results of the Veteran's June 2010 VA audiological examination confirm he has sufficient hearing loss in each ear to be considered a disability according to the requirements of 38 C.F.R. § 3.385, and that he was also diagnosed with tinnitus. The question remaining is whether his current bilateral hearing loss disability and tinnitus are related to service.

The evidence reflects that the Veteran had noise exposure both during and after service.

The Veteran's DD Form 214 reflects that he served on active duty from March 1963 to October 1964, and received a hardship discharge.  His primary military occupational specialty was medical records clerk.

Service treatment records reflect that on enlistment medical examination in February 1963, whispered and spoken voice hearing tests were 15/15.  On medical history completed in February 1963 upon entry into service, the Veteran reported a history of ear, nose or throat trouble, and stated that he previously had his tonsils removed.  The reviewing examiner noted that he was unable to breathe through his nose.  Audiometric testing in March 1963 revealed right ear decibel thresholds of 5, 0, 0, 5, and 0, and left ear decibel thresholds of 10, 0, 5, 5, and 5, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  

Service treatment records in August 1963 reflect treatment for allergic rhinitis. An ear, nose, and throat (ENT) treatment note reflects that consult request reflects that the Veteran reported that he had a long history of nasal congestion, and was allergic to many allergens prior to active duty.  On examination, he had pale boggy nasal mucosa heavy secretions, and the nasal passage was occluded by edematous mucosa.  The diagnostic impression was allergic rhinitis, possible rhinitis medicamentosa.  In September 1963, the Veteran was seen for bilateral ear pain; he was unable to clear his ears; his nose was still very congested.  On examination, there was mild otitis on the right.  He was referred to allergy and ENT.  A September 1963 ENT note reflects that the Veteran had a long history of nasal allergy with nasal stuffiness; he was never able to breathe through his nose.  On examination of the ears, the tympanic membranes were dull and slightly retracted; the Veteran was unable to insufflate.  There was marked adenoid hypertrophy.  The diagnostic impression was allergic rhinitis, and adenoid hypertrophy blocking the eustachian tubes.

Audiometric testing on separation examination in October 1964 revealed right ear decibel thresholds of 10, 10, 10 and 10, and left ear decibel thresholds of 10, 10, 10, and 10, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  On separation medical examination in October 1964, the Veteran's ears and ear drums were clinically normal.  In a report of medical history completed at discharge, the Veteran denied a history of ear trouble.

Medical records obtained from SSA include private medical records from Moline Public Hospital dated in May 1966.  The Veteran was seen for complaints of headaches after an April 1966 head injury at work.  He stated that he was hard of hearing in one ear but did not remember which.  On neurosurgical examination, his hearing was grossly normal, and Dr. S.L.G. could not detect any hearing loss at this time.  The diagnosis was a mild cranial cerebral injury with current post-traumatic headaches.

A report of a December 1983 disability examination by K.S., MD, reflects that the Veteran reported that he had worked as a truck driver, sales representative and factory worker.  

Records reflect that in April 1986, the Veteran filed his first Veteran's Application for Compensation or Pension (VA Form 21-526), seeking non-service-connected disability pension benefits based on disabilities of the back and right knee.  He did not contend that he had hearing loss or tinnitus that was related to service, and did not complete the section of the form pertaining to treatment in service.

On VA compensation and pension examination in May 1986, the Veteran complained of decreased hearing in the right ear.  He denied drainage, pain and tinnitus.  On examination, the left ear canal and tympanic membrane were normal, and the right ear had attic retraction.  An audiological examination of the left ear was normal, and the right ear showed conductive hearing loss.  The diagnosis was otosclerosis; surgery was recommended.

In October 1988, the Veteran filed another VA Form 21-526.  He claimed entitlement to pension benefits.  He did not claim service connection for hearing loss or tinnitus.

On VA ENT examination in January 1989, the Veteran reported that he had recurrent ear infections as a child.  The examiner noted that on objective audiology examination, he had right conductive hearing loss, and the left ear was normal.  The diagnostic assessment was right low frequency conductive hearing loss.  A report of a January 1989 audiology examination reflects right ear decibel thresholds of 30, 20, 15 and 15, and left ear decibel thresholds of 10, 5, 10, and 20, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  Speech discrimination was 96 percent in the right ear and 96 percent in the left ear.  The diagnostic impression was mild mixed mostly conductive right ear hearing loss, and normal hearing in the left ear.

In a March 1989 rating decision, the RO denied entitlement to non-service-connected pension; right ear hearing loss was noted to be a non-service-connected condition.

A May 2007 VA primary care note reflects that the Veteran complained of hearing loss in the right ear.  He reportedly had 2 prior surgeries; he developed pain in the right ear and was hospitalized.  He received Tegretol and Elavil during hospitalization and developed loss of sensation in the right facial nerve distribution.  He was referred for an audiology consult.

A June 2007 VA audiology consult reflects that the Veteran was seen for consultation, and reported having a stapedectomy in the right ear twice:  the first was over twenty years ago, and the second time was in the early 1990s .  He also reported that seven years ago, he had a feeling like a bug flew in his right ear, then had it flushed, and since then has had little to no feeling in right cheek in an area described as a triangle from right ear to nose to chin.  He had lost a previous right in-the-ear hearing aid as he could not feel when it was in the ear or when it finally fell out.  He had been told that a third surgery on right ear would be too risky.  He reported difficulty understanding speech in noise, but demonstrated no difficulty understanding speech in quiet that day.  The examiner noted that audiometric pure-tone testing indicated a mild to moderate sensorineural hearing loss in the left ear, and a severe to profound mixed loss in the right ear.  Speech discrimination scores were excellent.  The examiner indicated that based on his hearing in the primary speech regions, the Veteran was a candidate for amplification in the right ear, but based on local hearing aid entitlement criteria, he was not considered a candidate for VA-issued amplification at this time.  These results were discussed with the patient and he was not pleased at being ineligible for a hearing aid.

In April 2008, the Veteran filed another VA Form 21-526, this time claiming service connection and VA compensation, asserting that he had hearing loss and tinnitus which began in 1965.  He contended that his hearing loss and tinnitus were caused by exposure to loud noises while training in the Army.

In a June 2008 statement, the Veteran said his hearing loss and tinnitus began during active duty.

In a December 2008 statement, the Veteran said he had never filed a claim on his hearing prior to April 2008.  He asserted that his hearing was damaged in the Army by firing a rifle and grenades without hearing protection.

On VA compensation audiology examination in June 2010, the Veteran complained of hearing loss and tinnitus.  The examiner reviewed and discussed relevant records.  She indicated that that an informal assessment of the Veteran's hearing in February 1963 was normal in both ears, and a hearing evaluation in March 1963 was normal in both ears.  He was seen for ear pain and diagnosed with mild otitis in September 1963.  A separation audiogram dated in October 1964  showed hearing within normal limits in both ears with no significant threshold shifts compared to enlistment.  He was diagnosed with otosclerosis in the right ear in 1986 in conjunction with a compensation and pension claim, and he denied tinnitus at that time.  In 1988, he reported hearing loss in the right ear.  He was tested in January 1989 for that claim and noted to have a history of recurrent ear infections as a child.  He was found to have a low frequency conductive hearing loss in the right ear and hearing within normal limits in the left ear.  He was tested at a VA audiology clinic in June 2007, and his hearing in the left ear was within normal limits sloping to a moderate high frequency sensorineural hearing loss.  Hearing in the right ear was found to be moderately-severe to profound mixed loss.

At the current examination, the Veteran reported that he had some military noise exposure on the rifle range, and some exposure to metal-on-metal sounds from making metal identification cards in a small machine.  He worked in a factory for 6 years as a civilian.  He denied a history of head injury, and denied a family history of hearing loss.  The Veteran reported that he had constant tinnitus in the right ear, and that he first noticed tinnitus and hearing loss when he got out of the military.

Audiometric testing revealed right ear decibel thresholds of 70, 85, 80, 85, and 105+, and left ear decibel thresholds of 30, 30, 25, 55 and 70, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The examiner indicated that the audiologic evaluation showed a mild to severe sensorineural hearing loss in the left ear and a severe to profound mixed hearing loss in the right ear.  She opined that the Veteran's tinnitus was as likely as not a symptoms associated with the hearing loss.  The examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of noise exposure during military service.  The rationale for the opinion was that the Veteran's hearing loss was within normal limits in both ears at separation, his hearing remained within normal limits in the left ear as of 1989, which is 25 years after separation.  Hearing loss in the right ear at that time was limited to a mild low frequency conductive hearing loss which is not consistent with noise exposure, and the Veteran has a diagnosis of otosclerosis in the right ear. The Veteran denied experiencing tinnitus in 1986, and there is no documentation prior to the present.

A May 2013 brief note written on a prescription form by a private physician from Family Practice Associates reflects that a physician opined, "Ringing in right ear could be related to hearing loss."

At his May 2013 Board hearing, the Veteran testified that during service, he worked as a medical records clerk, in a small room, using a machine to punch metal plates (identification cards) for patients for eight hours every day.  He said the machine made a loud banging sound.  He testified that he did not notice hearing problems in service.  He said he first noticed that he was losing his hearing about a year after separation from service.  He first sought treatment about 10 to 15 years ago, at Hinsdale.  His wife testified that she first noticed his hearing problems 25 or 30 years ago.  The Veteran testified that he worked in a factory on an assembly line for a few years, but after that always worked outside, not in noisy environments.  The Veteran testified that he first noticed ringing in his ear several years ago, and testified that he did not notice ringing in his ears in service.

The Board remanded this case to the AOJ in December 2013 for additional development, including an addendum VA medical opinion.

In an addendum VA medical opinion in February 2014, the same examiner who conducted the June 2010 VA examination opined that the claimed bilateral hearing loss and tinnitus were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.   The rationale was that the Veteran reported military noise exposure from weapons, grenades, and machinery in an enclosed space to make metal identification cards, six years of factory work as a civilian, and also had a history of civilian noise exposure from driving trucks.  He was diagnosed with mild otitis in the right ear in September 1963.  There was no further mention of this condition in his service treatment records.  A clinical evaluation of his ears was recorded as normal at separation.  He was diagnosed with otosclerosis in the right ear in 1986, and otosclerosis is not caused by noise exposure or otitis.  

The examiner indicated that the Veteran's in-service audiogram thresholds converted to ISO-ANSI standards show that the Veteran's hearing loss was within normal limits at enlistment and at separation, with no significant threshold shifts during that time.  The audiogram is the objective standard for noise injury.  A significant threshold shift on the audiogram may indicate a noise injury.  With no significant threshold shift, there is no noise injury.  The Institute of Medicine (2006) stated there was insufficient scientific basis given the current understanding of auditory physiology to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Given the absence of significant threshold shifts during military service, it is less likely than not that the Veteran's current hearing loss was caused by or a result of the veteran's military service, including noise exposure.  

The VA examiner observed that a note from the Veteran's primary care provider dated in May 2013 states, "Ringing in right ear could be related to hearing loss."  The examiner stated that the Veteran has a diagnosis of clinical hearing loss, and his tinnitus is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss. 

The Veteran is competent to report noise exposure in service, and to state when he first noticed difficulty hearing or ringing in his ears because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994).   Similarly, his wife is competent to testify as to when she noticed his difficulty hearing.  However, the Board must also determine whether these statements are also credible.

The Veteran did not claim that he incurred chronic bilateral hearing loss and tinnitus in service until he filed his current VA disability compensation claim in April 2008.  His statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes and in his previous claims for non-service-connected VA pension.  See Pond v. West, 12 Vet. App. 341 (1999).

The service separation examination report reflects that the Veteran was examined and his ears were found to be clinically normal, and hearing loss was not shown on audiometric testing.  

Although a May 1966 private medical record (more than a year after separation from service) reflects that the Veteran stated that he was hard of hearing in one ear but did not remember which, on neurosurgical examination, his hearing was grossly normal, and Dr. G. could not detect any hearing loss at that time.  

On VA compensation and pension examination in May 1986, the Veteran complained of decreased hearing in the right ear, but specifically denied tinnitus.  An audiological examination of the left ear was normal, and the right ear showed conductive hearing loss.  The examiner diagnosed otosclerosis in the right ear.  The Board finds that a hearing loss disability (under 38 C.F.R. § 3.385) was not demonstrated in either ear on audiological examination in January 1989.  The first objective evidence of a hearing loss disability is shown in June 2007.

Although the Veteran specifically denied experiencing tinnitus on VA examination in 1986, he now claims that he had hearing loss and tinnitus in service.  See his June 2008 statement.  However, at his May 2013 Board hearing, he denied noticing hearing loss or ringing in his ears in service.  On VA examination in June 2010, he denied a history of a head injury, but his private medical records show that he had a head injury at work in 1966.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board has weighed the Veteran's statements as to continuity of symptomatology of hearing loss and tinnitus and finds his current recollections and statements made in connection with his claim to be of lesser probative value than the findings at service separation, and on VA examinations in 1986 and 1989.  The Board finds that the audiometric findings and the VA examiner's opinions interpreting those findings are more probative than the Veteran's subjective report.

The Board finds that the reports of the June 2010 VA examination and February 2014 VA medical opinion constitute probative evidence against the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  They are based on current examination results and a review of the entire medical record.  The examiner explained the opinions with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9   (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner sufficiently discussed the underlying medical rationale of the opinions, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991). 

There is no credible or probative evidence of record to suggest that the Veteran's bilateral hearing loss and tinnitus began in service or have continued to the present.  There is also no evidence showing that these conditions were manifested to a compensable degree within the first post-service year.  Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claims, and service connection for bilateral hearing loss and tinnitus is not warranted on either a direct or presumptive basis.

Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether his current bilateral hearing loss and tinnitus are related to active duty) fall outside the realm of common knowledge of a lay person when the facts of this specific case are considered.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of these claims.

As the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, the claims must be denied.  See Alemany, 9 Vet. App. 518 (1996).





	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board previously remanded the claim for service connection for a back disability to the AOJ for additional development in December 2013.  A Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Although most of the requested development was completed, there was inadequate compliance with the remand directives, and another remand is required.  Id.   

In an April 2016 written brief, the Veteran's representative requested that this claim be remanded for another VA medical opinion regarding the back disability.

Governing law and regulation provides that a Veteran is presumed in sound condition except for defects, infirmities, or disorders noted when examined and accepted for service.  Clear and unmistakable evidence that the disability (1) existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); VAOPGCPREC 3-2003. 

However, the presumption of soundness does not apply to congenital defects, as a defect is defined as a condition that is not capable of deterioration.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Scoliosis of the thoracic spine was not noted on the Veteran's service entrance examination in February 1963, but was shown on X-ray studies during service.

The claim was remanded in December 2013 partly for an addendum VA medical opinion as to whether the Veteran's thoracic scoliosis is a congenital defect or disease that existed prior to service, and, if it is a disease, whether it was aggravated by such service.  Although the VA examiner who provided the January 2014 VA medical opinion provided a very thorough opinion and rationale, with an extensive discussion of the pertinent evidence, unfortunately the provided VA medical opinion does not fully respond to the questions posed in the Board's December 2013 remand. 

Specifically, the VA examiner was asked to indicate whether the Veteran's scoliosis of the thoracic spine is a congenital disease or defect.  In response, the examiner wrote, "It is a congenital or a developmental condition."   

The examiner opined that the Veteran's thoracic scoliosis, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  She also opined that it was unlikely that it was permanently aggravated by service, and unlikely that the congenital condition was subject to a superimposed disease or injury by his active service. 

The Board finds that this case must be remanded again for the examiner to indicate whether the Veteran's preexisting scoliosis of the thoracic spine is a defect (a static condition which is incapable of improvement or deterioration) or a disease (capable of improvement or deterioration).  Stegall, supra.

The VA examiner should also provide an opinion as to whether the evidence of record clearly and unmistakably (i.e., undebatably) shows that the preexisting scoliosis was not aggravated by service, or that any increase in disability was due to the natural progression of the disease.  

Lastly, the VA examiner should provide an opinion as to the likelihood that any other current back disability (to include the Veteran's lumbosacral spine disability) is related to service.

This case must also be remanded to obtain relevant VA medical records.  The January 2014 VA examiner stated that she had reviewed electronic VA medical records in the CAPRI system that are not contained in the Veteran's electronic VBMS or Virtual claims file.  These records must be obtained and associated with the claims file so that the AOJ and the Board may review them.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA medical records reflecting treatment or evaluation of a back disability dated since May 2009, that are not already on file, and associate them with the electronic claims file.

2.  Obtain an addendum medical opinion from the VA examiner who provided the January 2014 VA medical opinion as to the claimed back disability.  If that examiner is unavailable, the requested opinion should be obtained from a qualified medical provider.  The Veteran's claims file should be made available to and reviewed by the examiner.  The examiner must respond to the following questions:

(a) Is the Veteran's preexisting scoliosis of the thoracic spine a defect (a static condition which is incapable of improvement or deterioration) or a disease (capable of improvement or deterioration)?

(b) If the scoliosis is a congenital/developmental disease, does the evidence of record clearly and unmistakably (i.e., undebatably) show that the preexisting scoliosis was not permanently aggravated by service, or that any increase in disability was due to the natural progression of the disease?

(c) If any current back disability, including scoliosis and lumbosacral spine disorders, is not a congenital or developmental defect or disease, indicate the likelihood (very likely, as likely as not, or unlikely) that this back disability is related to service.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The rationale for any opinion expressed should be set forth.

3.  Next, review the medical opinion report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4.  Finally, readjudicate the claim on appeal, with consideration of all evidence received since the March 2014 supplemental statement of the case.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


